MacDade, J.,
Upon examination of the record and particularly the learned master’s report in the above divorce action, we learn that there has been a failure upon his part to comply with Rule 96 of our rules of court, in that it nowhere appears that the above rule has been complied with by giving 10 days’ notice to the respective parties of the proposed filing of the said report. The said rule is as follows:
“96. Upon completing his report, the Master shall mail a copy of same together with notice that it will be.filed on a given date (which shall not be less than ten days after such mailing) unless written exceptions be filed with him before such date.”
The lower court must, when a master is appointed, examine and carefully consider the record as well as the evidence to see that proceedings in divorce rigidly follow the rules of court and that there is final determination of the cause under the rules of evidence and the law properly applicable to the testimony.
Therefore, under the circumstances, February 13; *2991936, the report of the master, together with the testimony and his opinion, are referred hack to him so that he may reconsider the said report and observe the rules of court hereinbefore referred to and, after due consideration, make a return to us'in the form of a supplemental report sec. reg. et see. leg.